Citation Nr: 0610835	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  01-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased rating for bilateral pes planus 
with hallux valgus, to include propriety of the reduction to 
zero percent effective October 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied the veteran's 
claim for an increased evaluation for pes planus with hallux 
valgus and osteoarthritis of the first metatarsophalangeal 
joint and continued the 30 percent evaluation.

A June 2005 rating decision proposed to reduce the veteran's 
pes planus with hallux valgus evaluation to zero percent, and 
proposed to sever service connection for osteoarthritis of 
the first metatarsophalangeal joint.  The reduction in 
evaluation and severance of service connection were 
effectuated by an October 2005 rating decision.  A 
Supplemental Statement of the Case dated in September 2005 
included regulations pertaining to reduction in evaluations.

A March 2002 rating decision denied an earlier effective date 
for the increase to 30 percent, and a Statement of the Case 
(SOC) for that issue was also issued in March 2002.  The 
claims file reflects no evidence of the March 2002 SOC having 
been returned as undelivered, and the claims file reflects no 
evidence of the veteran having submitted a Form 9 or 
equivalent to perfect that appeal.  Thus, the issue of an 
effective date earlier than August 1998 for a 30 percent 
evaluation for bilateral pes planus is not before the Board 
and will not be discussed in this decision.

The Board notes an April 2004 letter from the veteran which 
requested examinations for his service-connected skin 
disorder of his feet.  These issues have not been considered 
by the RO, and are referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Historically, a June 1971 rating decision granted service 
connection for bilateral pes planus with hallux valgus with a 
noncompensable evaluation, effective in November 1970.  The 
evaluation remained noncompensable until a May 1999 rating 
decision increased it to 30 percent, effective August 1998.  
At that time the condition was changed to bilateral pes 
planus with hallux valgus and osteoarthritis of the first 
metatarsophalangeal joints.

A May 2004 VA examination report reflects that the veteran 
did not have pes planus.  The examiner's diagnoses included 
metatarsalgia of the feet, bilaterally, plantar fasciitis, 
bilaterally, and mild hallux valgus deformity of the left 
foot.

The May 2005 examination report revealed no fallen arches, 
pes planus deformity, or hallux valgus, but there was hallux 
varus 20 degrees on the left side.  There was a bunion on 
both feet at the hallux area.  The first metatarsal 
phalangeal joint was tender and swollen bilaterally, and 
there was plantar fasciitis bilaterally.  There were mild 
callosities on the plantar surface under the 2nd and 3rd left 
toes, and a corn on the dorsum of the 2nd toe bilaterally.  
The examiner rendered diagnoses of metatarsalgia, mild, 
bilaterally; plantar fasciitis, mild, bilaterally; and, mild 
hallux varus deformity, 20 degrees left foot with overlapping 
first and second toes.  

The examiner observed that his findings were essentially the 
same as in 2004, except that there was no hallux valgus 
deformity present in 2004 but hallux varus.  The examiner 
also noted that he agreed with another VA provider's 
assessment that the veteran had no pes planus.  He stated 
that the hallux varus deformity with overlapping toes and 
plantar fasciitis occurred after military service.  Finally, 
he stated that the present non-skin conditions of the feet 
are unlikely service connected. 

In response to the RO's request, he noted that there was no 
clinical or radiological evidence of flat feet but rather 
minor cavus of the right foot.  The examiner noted the other 
pathology manifested on the veteran's feet and provided a 
confusing opinion possibly relating the veteran's foot 
problems to "service connected minor trauma or immersion 
feet."  

In June 2005, the RO requested the examiner clarify his 
opinion that numerous foot disorders were secondary to the 
veteran's active service, especially in light of the 
examiner's clear finding that there was no pes planus.  The 
examiner issued a June 2005 addendum which reflected that the 
mild pes cavus was secondary to service-connected pes planus 
deformity with painful gait, and the RO requested further 
clarification because he had previously indicated there was 
no pes planus.  The VA examiner's office informed the RO to 
disregard the initial addendum.

In the subsequent June 2005 addendum, the examiner advised 
that, based on his review of the claims file and his own 
clinical examination, the veteran did not have pes planus.  
The veteran's current hallux varus deformity with overlapping 
toes and plantar fasciitis of the feet manifested after his 
active military service.  The examiner then opined that it 
was unlikely the veteran's orthopedic foot disorders were 
related to his active military service.  Only the skin-
related disorders of his feet were due to his active military 
service.

The Board notes that the veteran was treated in service for 
calluses and plantar warts of both feet.  The May 2005 
examination report noted calluses on the left foot.  The 
examination report did not address to what extent these 
calluses caused his complaints of pain, versus the orthopedic 
foot problems such as plantar fasciitis, metatarsalgia, and 
hallux varus.  Clearly, the calluses fall within the VA 
examiner's reference to "skin condition of feet," and an 
accurate rating of his service connected foot disability 
cannot be made without attempting to differentiate 
symptomatology from the calluses versus the orthopedic 
complaints.  

Moreover, the Board notes that the May 2005 examiner noted 
minor cavus deformity of the right foot, and such was also 
noted in service in December 1969.  Furthermore, an X-ray 
from April 1971 noted minimal osteoarthritic changes in the 
first metatarsophalangeal joint on the left.  

The Board finds that the rating reduction and severance 
issues are inextricably intertwined with the appeal 
concerning the evaluation for the veteran's service connected 
pes planus with hallux valgus.  Although the RO included the 
regulations pertaining to rating reductions in the September 
2002 Supplemental Statement of the Case, the regulations 
pertaining to severance of service connection were not.  Such 
must be remedied on remand.  

The Board also finds that another VA examination is needed to 
resolve the appeal.  The veteran was found to have minimal 
arthritis in the left metatarsophalangeal joint within 6 
months of his discharge from service.  Although presumptive 
service connection requires a manifestation to 10 percent for 
establishing service connection on that basis, direct service 
connection is not precluded.  Due to the proximity in time of 
those findings to his discharge, an opinion as to whether it 
is as likely as not the arthritis of the left 
metatarsophalangeal joint is related to active service is 
needed.  Moreover, an opinion as to whether a pes cavus 
deformity exists in either foot presently, and whether such 
is as likely as not related to service is also needed.  
Finally, in light of the above, the question of whether any 
of the current orthopedic foot disorders, including 
metatarsalgia, plantar fasciitis, and hallux varus deformity 
of one or both feet are more likely than not related to his 
active service should be revisited.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction a claim for increase, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As a final matter, a notice of disagreement (NOD) pertaining 
to a July 2004 rating decision was submitted on behalf of the 
veteran by his representative in August 2004.  That rating 
decision contained multiple issues and the NOD did not 
specify the issues being appealed.  The RO attempted to 
clarify the NOD by talking to the representative, but the 
representative indicated he was not able to contact the 
veteran to clarify.  It does not appear that any attempt at 
contacting the veteran by mail to clarify was ever 
undertaken.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
foot condition since June 2002 to the 
present.  After securing the necessary 
release, the RO should obtain these 
records.  Specifically, VA treatment 
records from the Bronx, VA medical center 
should be obtained since June 2002 to the 
present.

2.  The veteran should be afforded a VA 
foot examination by a specialist to 
determine the nature, etiology and 
severity of the veteran's foot disorders.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the completion of the examination.  All 
indicated tests and studies should be 
conducted.

Specifically, the examiner should review 
the claims file and examine the veteran, 
and provide a diagnosis for all foot 
disabilities found.  The examiner should 
then 


provide opinions with respect to the 
following:
(a)	If currently shown, is arthritis of 
the left metatarsophalangeal joint as 
likely as not (50 percent probability 
or greater) related to active service? 
(b)	If currently shown, is a pes cavus 
deformity in either or both feet as 
likely as not (50 percent probability 
or greater) related to service? 
(c)	Are other orthopedic disorders of 
one or both feet, to include plantar 
fasciitis, metatarsalgia, arthritis of 
the right metatarsophalangeal joint, 
and hallux varus deformity, as likely 
as not (50 percent probability or 
greater) related to active service?
(d)	The examiner should differentiate 
the symptomatology related to any 
presently shown plantar callosities or 
plantar warts and any other foot 
disability found by the examiner to be 
related to service, versus any foot 
disabilities which are not related to 
service.  If differentiation of the 
symptomatology between service 
connected and nonservice connected 
foot conditions cannot be determined, 
the examiner should state such.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  That Supplemental Statement of 
the Case should include regulations and 
discussion pertaining to severance of 
service connection for osteoarthritis of 
the metatarsophalangeal joints.

4.  The RO should send the veteran a 
letter asking him to clarify the August 
2004 notice of disagreement by indicating 
which issue(s) in the July 2004 rating 
decision he wished to appeal.  If a 
response to the letter is received in a 
timely manner, the RO should proceed to 
process the appeal in accordance with 
38 C.F.R. § 19.26.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).







